DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claim 10 is rejected under 35 U.S.C. 112(b).
Claims 1-9 are allowed.
Claim Objections
Claim 10 is objected to because of the following informalities: 
Please change “any one of claim 1” to “. 
 Appropriate correction is required.
Drawings
Figure 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statement filed 07/06/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no English language translation of foreign patent document number 2 (10-2016-0039987) is provided;
The information disclosure statement filed 06/16/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no English language translation of Non-patent literature document number 2 is provided; and
The information disclosure statement filed 12/10/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no English language translation of Non-patent literature document number 1 is provided.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 10, it depends on all claim limitations of claim 10, 
claim 1 recites “a convergence value of the first detection voltage based on the measured values of the first detection voltage recorded in the first switching mode” and “a convergence value of the second detection voltage based on the measured values of the second detection voltage recorded in the second switching mode”; and 
claim 10 recites “a convergence value of the first detection voltage based on the measured values in the first switching mode” and “a convergence value of the second detection voltage based on the measured values in the second switching mode”.
As a result, it is not clear which one of the convergence values of the first detection voltage that “the convergence value of the first detection voltage” is referring to; and it is not clear which of the converge values of the second detection voltage that “the convergence value of the second detection voltage” is referring to.
Allowable Subject Matter
Claims 1-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 1; therefore, claim 1 is allowed, as are its dependent claims 2-9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong et al. (US 2014/0159908) teaches an insulation resistance calculation apparatus (e.g. figures 1 and 2, paragraph [0056]), comprising: 
a switching unit including a first switch and a second switch that are independently controlled (e.g. figure 2, paragraph [0058], SW1 and SW2); 
a first protective resistor and a first reference resistor connected in series between a positive electrode terminal of a battery and a ground when the first switch is turned on (e.g. figure 2, R1 of element 110 and R2 of element 110 between positive terminal of battery 10 and ground when SW1 is turned on); 
a second protective resistor and a second reference resistor connected in series between a negative electrode terminal of the battery and the ground when the second switch is turned on (e.g. figure 2, R1 of element 110 and R2 of element 120 between negative terminal of battery 10 and ground when SW2 is turned on); 
a voltage measuring unit configured to measure a first detection voltage applied to the first reference resistor and a second detection voltage applied to the second reference resistor (e.g. figure 2, voltage detection unit 130); and 
a processor configured to control the first switch and the second switch according to a preset rule (e.g. figure 2, paragraphs [0048]-[0049], control unit 140), to record measured values of the first detection voltage and measured values of the second detection voltage (e.g. figure 2, paragraph [0056], voltages detected by voltage detection unit 130 are sent to control unit 140 and being recorded to calculate isolation 
wherein the processor is configured to: 
record the measured values of the first detection voltage measured by the voltage measuring unit in a first switching mode in which the first switch is turned on and the second switch is turned off (e.g. figure 2, paragraph [0058]), 
record the measured values of the second detection voltage measured by the voltage measuring unit in a second switching mode in which the first switch is turned off and the second switch is turned on (e.g. figure 2, paragraph [0058]), and
determine if a measurement error occurred in the first switching mode, based on the measured value of the first detection voltage recorded in the first switching mode and the measured values of the second detection voltage recorded in the second switching mode (e.g. figure 2, paragraphs [0060] and [0063]).
calculate the first insulation resistance and the second insulation resistance (e.g. figure 2, paragraphs [0010] and [0096]).

    PNG
    media_image1.png
    602
    641
    media_image1.png
    Greyscale

Kang et al. (US 2010/0237872) teaches determining leakage current by comparing leakage resistance and insulation resistance (e.g. figure 1, paragraph [0075]).
Hiwa (US 2018/0024200) teaches determining convergence value based on a detected voltage value (e.g. figure 1, paragraph [0037]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858